Citation Nr: 9912730	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-03 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of L-1 with scoliosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought on 
appeal.  The Board notes that an appeal as to the issue of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability was withdrawn by the veteran during an October 
1998 hearing before the undersigned Member of the Board 
sitting at the RO.  See 38 C.F.R. § 20.204 (b) and (c) 
(1998). 


FINDING OF FACT

The veteran's residuals of a compression fracture of L-1 with 
scoliosis are manifested by clinical findings of moderate 
limitation of motion, tenderness to palpation, and 
demonstrable deformity of a vertebral body, along with 
subjective complaints of pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a compression fracture of L-1 with scoliosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5285, 5292 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1982, the RO awarded the veteran service connection 
for residuals of a compression fracture of L-1 (the first 
lumbar vertebra) and assigned a 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5292.  This determination was based on service medical 
records which revealed that the veteran sustained a 
compression fracture during service and VA examination which 
showed X-ray evidence of a compression fracture of L-1, along 
with findings of tenderness and limitation of motion.  

In May 1992, the veteran's evaluation was increased to 20 
percent based on a recent VA examination which revealed X-ray 
evidence of an old compression fracture of the L-1 vertebra 
amounting to approximately 50 percent of its posterior height 
and a doctor's statement that revealed scoliosis secondary to 
compression fracture of L-1.  Although the RO continued the 
10 percent evaluation for the veteran's low back pain, a 10 
percent evaluation was added for demonstrable deformity of 
the L-1 vertebra.   In October 1995, the veteran's evaluation 
was increased to 30 percent based on VA examination which 
revealed moderate limitation of motion of the lumbar spine 
with demonstrable deformity of a vertebral deformity.  This 
evaluation currently remains in effect.

During the October 1998 hearing at the RO before the 
undersigned Member of the Board, the veteran testified that 
his back condition warranted an evaluation in excess of 30 
percent.  The veteran indicated that he worked at the United 
States Postal Service (USPS) for the past 10 years as a part-
time employee and that his job responsibilities historically 
included heavy lifting.  According to the veteran, when his 
service-connected back disability increased in severity 
beginning in 1993, he was placed on lifting restrictions 
which impacted his ability to perform his previous job 
responsibilities.  Accordingly, his hours were reduced 
because he was limited to tasks which did not involve heavy 
lifting.  He noted that he could not even work at the cash 
window because the USPS was authorized to take packages at 
the window of up to 65 pounds.  The veteran testified that at 
times he was scheduled for so few hours that he had to sell 
his vacation time back to the USPS in order to pay his bills. 
The veteran went on to testify that he worked in broadcasting 
part-time.  He indicated that he worked as many weekend hours 
as he could, but the pay in the broadcasting profession was 
not comparable to that of the USPS which provided good 
benefits.  Therefore, it was not fiscally sound to leave his 
USPS job for a full-time job in broadcasting.         

The veteran further testified that he currently received no 
type of therapy for his back and never had.  He noted that 
surgery was never suggested to him as an option.  The veteran 
indicated that he was in constant pain which worsened with 
various activities.  He noted that he had a belt prescribed 
to use for any heavy lifting, but never had occasion to use 
it anymore because he was on lifting restrictions.  He 
testified that he took a muscle relaxant for his back pain.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Each disability must be reviewed in 
relation to its history and emphasis must be placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1998).  The basis 
of a disability evaluation is the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998).  Where 
entitlement to service connection has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  Under Deluca v. 
Brown, 8 Vet.App. 202, 206-7 (1995), the Board, in addition 
to applying schedular criteria, may consider granting a 
higher rating in cases in which functional loss due to pain 
is demonstrated, and pain on use is not contemplated in the 
relevant rating criteria.  Painful motion  must be supported 
by adequate pathology.  38 C.F.R. § 4.59 (1998).  

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).

As noted, the veteran has been assigned a 30 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Under the provisions of Diagnostic Code 5292, moderate 
limitation of the lumbar spine warrants a 20 percent 
evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).  However, other diagnostic codes are relevant in 
assessing the appropriate evaluation for residuals of a 
compression fracture of the lumbar spine.  Under the 
provisions of Diagnostic Code 5285, residuals of a fractured 
vertebra without cord involvement and an abnormal mobility 
requiring a neck brace warrant a 40 percent evaluation.  It 
is noted that in other cases, the disability should be rated 
in accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998).

In addition, favorable and unfavorable ankylosis (bony 
fixation) of the lumbar spine warrant 40 and 50 percent 
evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (1998).  Moreover, a 40 percent evaluation also is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998), and for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998). 

A review of the record reveals that an evaluation in excess 
of 30 percent for residuals of a compression fracture of L-1 
with scoliosis is not warranted at this time.  Essentially, 
the evidence shows clinical findings of moderate limitation 
of motion, tenderness to palpation, and demonstrable 
deformity of a vertebral body, along with subjective 
complaints of pain.  The evidence, however, does not reveal 
any findings of muscle spasm; moreover, recent motor and 
sensory examinations were normal.

Specifically, during VA examination in July 1997, the veteran 
reported increased back discomfort when twisting and leaning 
to the left.  He indicated that on several occasions he felt 
a discomfort with numbness and tingling in the inner aspect 
of the left foot while leaning to pick up an object.  He also 
reported stiffness in his back and occasional muscle spasms 
for which he took muscle relaxants.  Examination revealed an 
increased kyphosis in the mid-back region and a palpable step 
at the L-1 region posteriorly.  However, no present spasm or 
atrophy was noted.  The veteran forward flexed until his 
fingers were approximately two inches off the floor; he had 
15 degrees of backward extension and 20 degrees of left 
lateral flexion, in addition to 25 degrees of right lateral 
flexion and approximately 15 degrees of rotation to the left 
and right.  The veteran complained of discomfort in the mid-
back region at the extremes of these motions, but no grimace 
was observed.  Motor and sensory examination was within 
normal limits and deep tendon reflexes were symmetrical. 

In May 1998, the veteran again underwent VA examination.  At 
that time, he noted a gradual increase in mid-back pain over 
the last six months.  He also reported occasional numbness on 
the inner aspect of the right foot when bending or reaching 
to the left.  He indicated that he took daily pain medication 
for this condition.  Objective findings included 80 degrees 
of forward flexion, 10 degrees of extension, 25 degrees of 
side-bending to the left, and 15 degrees to the right.  Both 
the right and left side-bending caused tightness in the right 
low back area.  It was noted that the veteran had slightly 
decreased lordosis and increased kyphosis of the back.  Deep 
tendon reflexes were intact and symmetrical, and sensation at 
the time of the exam was intact.  No atrophy or muscle spasm 
was noted, but there was some slight mid-back tenderness to 
palpation.  X-rays revealed an old anterior compression 
deformity of T11 and L-1 with mild scoliosis of the lumbar 
spine and obvious osteopenia of the bony structures. 

An August 1998 addendum to the May 1998 VA examination report 
noted that from the symptoms reported by the veteran and on 
the basis of his examination he was unemployable.  It was 
further noted that activities such as prolonged sitting or 
prolonged standing might cause increased discomfort in his 
mid to low back and, therefore, changes in position as needed 
should be available.  In addition, he was restricted to 
lifting no more than 25 pounds on an infrequent basis.  

Although there are clinical findings of moderate limitation 
of motion, mid-back tenderness to palpation, and demonstrable 
deformity of a vertebral body, in addition to subjective 
complaints of pain, the evidence does not reveal any findings 
of severe limitation of motion of the lumbar spine; abnormal 
mobility requiring a neck brace; favorable or unfavorable 
ankylosis of the lumbar spine; disc involvement; muscle 
spasm; or severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing findings with abnormal mobility on forced motion.  
Therefore, the record affords no basis for an evaluation in 
excess of 30 percent under Diagnostic Codes 5285, 5289, 5292, 
5293, or 5295. 

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, as well as the 
holding in DeLuca, supra, regarding functional loss due to 
pain.  The Board notes the veteran's complaints of pain, 
however, are not accompanied by objective evidence of 
additional functional loss consistent with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, and/or Diagnostic 
Codes 5285, 5289, 5292, 5293, or 5295.  Therefore, the Board 
concludes that a 30 percent evaluation is consistent with the 
disability picture currently associated with the veteran's 
back pathology.

In addition, the Board has considered the veteran's 
contention that although he does not meet the schedular 
criteria for a 40 percent evaluation, "special 
circumstances" warrant an evaluation in excess of 30 
percent.  According to the veteran, his back condition has 
resulted in a loss of income because of work-related 
restrictions.  In certain circumstances an extraschedular 
evaluation may be warranted.  In particular, where the 
evidence suggests that the veteran's service-connected 
disability is productive of such an exceptional or unusual 
disability picture (such as marked interference with 
employment or frequent periods of hospitalization) so as to 
render impractical the applicability of the regular schedular 
standard, the assignment of an extraschedular evaluation 
under the provisions of  38 C.F.R. § 3.321(b)(1) (1998) may 
be warranted.  

However, in the present case the Board notes that the veteran 
has never been hospitalized for his service-connected back 
condition and, in fact, he receives no current treatment for 
such disability.  Moreover, although there is evidence, as 
indicated by the veteran's statements and testimony, in 
addition to his W2 forms and information from the USPS, that 
his lifting restrictions may be responsible in part for a 
reduction in work hours, there is no indication that such 
interference with employment is marked or beyond the type of 
moderate restriction which would likely be associated with a 
30 percent schedular evaluation.  The Board notes that the 
veteran is a part-time postal employee and, as indicated by 
the USPS, his work hours also vary depending on the available 
workload.  Moreover, although the veteran may sometimes be 
scheduled for fewer hours at the USPS as a result of lifting 
restrictions, it appears that he is able to work the maximum 
number of available weekend hours in the broadcast 
profession, but has chosen not to attempt full-time 
employment in this profession because of relatively lower 
earnings.  Consequently, the evidence currently does not 
demonstrate an unusual disability picture as contemplated for 
an extraschedular rating.  

The Board also considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The veteran is, 
of course, entitled to reopen his claim at any time with 
evidence of increased disability, particularly evidence 
consistent with those factors for an increased rating 
discussed in this decision.  


ORDER

An evaluation in excess of 30 percent for residuals of a 
compression fracture of L-1 with scoliosis is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

